DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JOHN DAVID MATTSSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3752

                           [February 6, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Caroline C. Shepherd,
Judge; L.T. Case No. 50-2008-CF-009710-AXXX-MB.

   John D. Mattsson, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.